—In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to allow petitioner to use certain blankets which admittedly contain colors prohibited by departmental directive, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Miller, J.), dated November 10, 1983 which, after a hearing, among other things, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
There is a rational security basis for the directive proscribing for prison use blankets containing the colors of the prison’s Emergency Response Team (see, Reynolds v Romano, 86 AD2d 628). Moreover, relief in the nature of mandamus does not lie where, as here, the petitioner has no legal right to the relief sought (CPLR 7803 [1]; see, Matter of Cooper v Smith, 63 NY2d 615; State Div. of Human Rights v New York State Dept. of Correctional Servs., 90 AD2d 51, 65). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.